DETAILED ACTION
Applicants’ arguments, filed 29 December 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Note Regarding Stereochemistry
The instant claims recite N-acetyl-D-mannosamine. The prior art recites N-acetylmannosamine, with no stereochemical or enantiomeric designation. Nevertheless, as mannose naturally exists in the stereochemical form where it rotates plane-polarized light in the “D” direction, the N-acetylmannosamine of the prior art is understood to read on the required N-acetylmannosamine, and these terms are used interchangeably in the office action below. In addition, the examiner notes that the existence of a racemate is, in and of itself, sufficient to render obvious any individual stereoisomers contained within; no express suggestion of isomer separation is needed. In re Adamson, 125 USPQ 233, 235 (CCPA 1960). Note, the proper basis for a side-by-side comparison is the racemate, and not a comparison of one isolated enantiomer against the other. Aventis v. Lupin, 84 USPQ2d 1197, 1205 (CAFC 2007).


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2010/0130445 A1).
Yang et al. (hereafter referred to as Yang) is drawn to dental compositions, as of Yang, title and abstract. In one embodiment, Yang teaches the following ingredients, as of Yang, page 10, table at top of page, reproduced below with one example pointed out by examiner.

    PNG
    media_image1.png
    352
    579
    media_image1.png
    Greyscale

As such, Yang teaches N-acetylmannosamine (which appears to be spelled incorrectly in the above table) in an amount of 0.5%. Yang teaches a dental composition may be in a form of a solution, a dispersion, a suspension, an emulsion, a solid, a paste, a foam, or a gel in paragraph 0005; this is understood to be a tooth gel.
As to claim 1, Yang teaches a tooth gel and N-acetylmannosamine in separate embodiments. Together these would provide a composition as claimed instantly. The KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).
As to claim 1, the claim requires that the N-acetylmannosamine selectively promotes growth, metabolic activity, or colonization of bacteria that have beneficial effects on oral health selected from the recited group of bacteria. The skilled artisan would have expected that the composition of Yang comprising N-acetylmannosamine would have had this effect. Something which is old (e.g. N-acetylmannosamine in a specific amount) does not become patentable upon the discovery of a new property (the ability to selectively promote the growth, metabolic activity, or colonization of a certain type of bacteria), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II). Additionally, products of identical chemical compositions can not have mutually exclusive properties; see MPEP 2112.01(II). In this case the chemical composition being referred to here is N-acetylmannosamine itself, not the entire composition. Also see MPEP 2114(II), 2144(IV), and 2145(II).

As to claim 9, the compounds of Yang appear to have an antibacterial effect against Streptococcus mutans, as of Yang, paragraphs 0084-0085.


Response to Arguments
Applicant has presented arguments in regard to the examiner’s prior rejection, as of applicant’s response on 29 December 2021 (hereafter referred to as applicant’s response). These arguments are addressed below.
In applicant’s response, page 5, top paragraph, applicant argues that the example in Yang comprising N-acetylmannosamine is a comparative example. Applicant also argues that N-acetylmannosamine failed to achieve the desired object of Yang, which was to kill bacteria.
This is not persuasive. In one part of the Yang reference, N-acetylmannosamine does appear to be a comparative example. See Yang, page 9, Table 1, bridging left and right columns, reproduced in part below.

    PNG
    media_image2.png
    201
    474
    media_image2.png
    Greyscale



    PNG
    media_image1.png
    352
    579
    media_image1.png
    Greyscale

In this table, the composition comprising N-acetylmannosamine is listed as “Example 19” and does not appear to be a comparative example.
The examiner further notes that in the above-reproduced table, Yang teaches that N-acetylmannosamine has an 0.93 log reduction (of bacteria) after 2 minutes, a 1.54 log reduction after 5 minutes, and a 1.61 log reduction after 10 minutes. As best understood by the examiner, this is a 100.93-fold reduction in bacteria or about an 8.5-fold reduction in bacteria after 2 minutes, a 101.54-fold or 34.67-fold reduction in bacteria after 5 minutes, and a 40.7-fold reduction in bacteria after 10 minutes. This would appear to indicate that Yang teaches that N-acetylmannosamine has efficacy in killing bacteria.


    PNG
    media_image3.png
    106
    625
    media_image3.png
    Greyscale

This is not persuasive at least because there is no requirement that N-acetylmannosamine have “significantly better” activity in order to establish a prima facie case of obviousness. In contrast, prior art that teaches that N-acetylmannosamine has activity is understood to read on the claimed requirement. Even if, purely en arguendo, the activity of N-acetylmannosamine was not as good as other alternatives tested by Yang, this is insufficient to overcome the prima facie case of obviousness. A known or obvious composition (e.g. that containing N-acetylmannosamine) does not become patentable simply because it has been described as somewhat inferior to some other product for the same use (antibacterial use). See MPEP 2123 and 2145(X)(D)(1), citing In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
In applicant’s response, page 5, second paragraph, applicant argues that Yang does not specify that the N-acetylmannosamine is N-acetyl-D-mannosamine. Even if, purely en arguendo, Yang were to teach racemic N-acetylmannosamine, this argument would not be persuasive. Issues regarding stereochemistry were previously addressed in the prior office action on 29 September 2021, pages 2-3. Specifically, the existence of a racemate is, in and of itself, sufficient to render obvious any individual stereoisomers contained within; no express suggestion of isomer separation is needed. In re Adamson, 125 USPQ 233, 235 (CCPA 1960). Note, the proper basis for a side-by-side Aventis v. Lupin, 84 USPQ2d 1197, 1205 (CAFC 2007).
In applicant’s response, page 5, second paragraph, applicant argues that nowhere does Yang state that N-acetylmannosamine is anything other a comparative example. This is not persuasive. Yang teaches N-acetylmannosamine in Example 19, which appears to be an inventive example.
In applicant’s response, page 5, last paragraph, applicant argues that N-acetylmannosamine has a different use in the prior art than in the instant invention. Specifically, applicant argues that Yang teaches that N-acetylmannosamine was used as an antibacterial in Yang, whereas N-acetylmannosamine is used as a prebiotic to selectively promote the growth of beneficial bacteria in the oral cavity.
This is not persuasive. The reason or motivation to modify the reference may often suggest what the inventor has done (e.g. use N-acetylmannosamine in a dental composition), but for a different purpose or to solve a different problem (e.g. to kill bacteria instead of to act as a prebiotic). It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144(IV). As such, the fact that N-acetylmannosamine was used for a different purpose in Yang as compared with the claimed invention does not overcome the applied rejection. Also see MPEP 2112(I & II), 2114(II), and 2145(II), all of which were previously cited on the paragraph bridging pages 5-6 of the office action on 29 September 2021. 
Applicant then makes the following argument, as of the paragraph bridging pages 5-6 of applicant’s response.

The objective in the instant invention is to provide a prebiotic composition that will promote oral health by selectively promoting beneficial bacterial to outcompete harmful bacteria, rather than directly inhibiting bacteria. Where a particular parameter (here the selection of a particular compound in a prebiotically effective amount) provides an effect which is different in kind and not merely in degree from the results of the prior art (here, promotion of beneficial bacteria as opposed to directly inhibiting harmful bacteria), the parameter is not recognized as "result-effective," thus its optimization cannot be considered obvious. See, In re Applied Materials, Inc., 692 F.3d 1289, 1295 (Fed. Cir. 2012) (citing In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).
 
This is not persuasive. Yang teaches 0.5% N-acetylmannosamine, which is within the claimed range of 0.1% to 5%. As such, the examiner did not rely upon an optimization rationale to establish the prima facie case of obviousness. As such, an argument making the case that an optimization rationale is not proper is not persuasive because the examiner did not rely upon an optimization rationale in the examiner’s rejection.
Applicant reiterates the argument that Yang teaches away from N-acetylmannosamine in applicant’s response, page 6, second paragraph. This is not persuasive. A known or obvious composition (e.g. that containing N-acetylmannosamine) does not become patentable simply because it has been described as somewhat inferior to some other product for the same use (antibacterial use). See MPEP 2123 and 2145(X)(D)(1), citing In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).


Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-11 are drawn to the combination of the N-acetylmannosamine containing tooth composition of claim 1 with at least one species of bacteria that has beneficial effects on oral health. Claim 11 further recites specific species of bacteria. These claims have not been rejected over prior art for at least the following reasons.
As an initial matter, the examiner notes that species of bacteria with beneficial effects on oral health have been known in the art. In support of this position, the examiner cites Wikstrom et al. (US 2009/0324547 A1) (which was previously cited in the prior office action on 29 September 2021), which teaches bacteria with a beneficial effect on oral health in the title and abstract, and also Streptococcus mitis in claims 52 and 73.
The skilled artisan would not have been motivated to have added the beneficial bacteria of Wikstrom to the composition of Yang comprising N-acetylmannosamine. This is because Yang teaches N-acetylmannosamine as an antibacterial. As such, the skilled artisan would have expected that had the beneficial bacteria of Wikstrom been added to the N-acetylmannosamine of Yang, then the N-acetylmannosamine would have killed the beneficial bacteria of Wikstrom. 
In contrast, data in the instant specification appears to indicate that N-acetylmannosamine selectively promotes metabolic activity of beneficial bacteria over 

    PNG
    media_image4.png
    486
    600
    media_image4.png
    Greyscale

The above-reproduced table appears to show that N-acetylmannosamine selectively promotes the metabolic activity of beneficial bacteria as compared with pathogenic bacteria. The skilled artisan would not have been aware of this prior to the effective filing date of the instant application, and therefore, would not have been motivated to have combined N-acetylmannosamine with beneficial bacteria.
The totality of the prior art must be considered, and proceeding contrary to accepted wisdom in the art is evidence of nonobviousness. See MPEP 2145(X)(D)(3). In this case, the prior art appears to indicate that N-acetylmannosamine has an antibacterial effect. As such, the skilled artisan would not have been motivated to have combined N-acetylmannosamine with beneficial bacteria. Nevertheless, applicant 


Terminal Disclaimer
The terminal disclaimer filed on 23 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,328,010 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Additional Note
The examiner has attached a copy of the full text of In re Applied Materials, Inc., 692 F.3d 1289, 1295 (Fed. Cir. 2012) to a PTO-892 attached to this office action, as this case was cited in applicant’s response.


Conclusion
Less than all claims are in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612